DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant discloses the term “advantageously” in the “a plurality of cavities, advantageously identical”, “semiconducting material, advantageously silicon” and “SOI substrate is advantageously strongly doped”. The context of the term is not clear and does not add limits on the doping, material type or the cavity shape uniformity.
Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
The article of the beginning of each claim sentence, such as “A” method, “The” method, “A” device, etc., is missing.  Appropriate correction is required.
Claims 12 is objected to because of the following informalities: 
“A stop layer” should be replaced by “an etch stop layer” which a term of art for layers, at which an etching process stops. The claim language appears to be inconsistent with art terminologies. 


 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 15 recites the limitation “advantageously identical” in line 3. The claim is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “advantageously” is not described in the disclosure as to enable one of ordinary skill in the art, at the time of filing the application, to understand and determine the metes and bound of the claimed invention. Appropriate correction is required.
Claim 1 recites the limitation “called the front face” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “by the transfer” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the first part 17a” in line 1. There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1-3, 5-7, 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nakayama (EP 3 424 603 A1), (hereinafter, Nakayama) in  view of Miller et al. (US 2008/0121042), (hereinafter, Miller).

RE Claim 1, Nakayama discloses a method of manufacturing a piezoelectric micromachined “MEMS-based” ultrasonic transducer based on an array of micro-resonators. Nakayama discloses a method of manufacturing a plurality of resonators, each formed by a membrane 102/101a “vibrating element” sealing a cavity “opening” 101d, referring to FIGS. 4 and 5, the method comprises: 
a) a step to form a plurality of cavities “openings” 101d, advantageously identical, since their structure is the same at the design stage [Column 8, 0047], starting from one face called the front face of a support substrate 101, referring to FIG. 5, the plurality of cavities 101d “openings”  “formed by the diaphragm (vibrating elements 102/101a) array” comprise central cavities “formed by channel diaphragms 22ac” and peripheral cavities “formed by dummy diaphragms 22ad” arranged around the assembly formed by the central cavities, referring to FIGS. 4-6 [0046-0048]. It is the examiner position that claim does not require specific processing step for forming the cavity such as etching in a specific direction, hence cavity of Nakayama disclosure starting from the front surface of the substrate 101 under the vibrating film 102/101a, hence meeting the claimed limitation; 
b) a step to form membranes “diaphragms”, called central membranes “channel diaphragms 22ac” and peripheral membranes “dummy diaphragms 22ad” respectively, covering central cavities and peripheral cavities respectively, referring to FIGS. 4-6; 
c) a step to remove at least part of the peripheral “dummy” membranes 22ad, hence having an observation window “OW”, referring to FIG. 7A [claim 5 and 0051-0054].
However, Nakayama doesn’t disclose that forming the membrane of the SOI substrate 101 is performed by the transfer of a coverage film on the front face of the support substrate,
However, in a related art, Miller discloses a method of forming a membrane, wherein a SOI substrate 644 is used with a membrane layer 652 is transferred to the substrate 680 with an opening 608, which is formed first within the support substrate 680, then subsequently transferring the membrane 652 to the support substrate 680.
Therefore, it would have been obvious for one or ordinary skill in the art, at the time of filing to form the membrane 102/101a of Nakayama by miller’s method in order to control the quality of the would be membrane layer.  
RE Claim 2, Nakayama does not disclose a method, wherein step c) comprises localised etching of the coverage film, the localised etching comprises in particular wet etching or dry etching.
However, examiner takes an Official Notice that using wet or dry etching to remove a portion of a thin film layer is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the well-known wet or dry etching techniques to remove the localized/portion of the coverage film/membrane of Nakayama in order to achieve more precise etching of the coverage film/membrane of Nakayama.
RE Claim 3, Nakayama discloses a method, wherein the cavities are arranged in matrix formation, referring to FIGS. 4 and 6. 
RE Claim 5, Nakayama discloses a method, wherein the peripheral membranes include the membranes at the edge of the matrix arrangement, referring to FIGS. 4, 6 and 7.
RE Claim 6, Nakayama discloses a method, wherein the peripheral membranes form a contour with a width of several membranes, referring to FIG. 6. Examiner notes that the contour includes dummy diaphragms 22aD.
RE Claim 7, Nakayama discloses a method, wherein step c) comprises the removal of peripheral membranes 22aP covering peripheral cavities at the corners of the matrix formation, referring to FIG. 7A. examiner notes that the claimed limitation is met, since the observation windows is preferably opened by the removal of several diaphragms [0057]. 
RE Claim 9, Nakayama does not disclose a method, wherein step b) comprises a step b1) to bond a substrate called the donor substrate, on the front face, and a step b2) to remove a first part 644 of the donor substrate so as to keep only a second part of said substrate forming the coverage film 652.
However, in a related art Miller discloses a method of forming a membrane comprising: comprises a step b1) to bond a substrate called the donor substrate 640 “SOI substrate”, on the front face of the substrate 680 with the opening 608, and a step b2) to remove a first part 648 of the donor 644 substrate so as to keep only a second part of said substrate forming the coverage film 652.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to using the processing steps of Miller to form the membrane of Nakayama as a well-known method to substitute one known method for another or the mere application of a known technique in order to improve the quality of the formed membrane is improvement, In re O’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988).
RE Claim 12, Nakayama in view of Miller do not disclose a method, where the first part 17a and the second part are separated by a stop layer at which the wet etching of step b2) stops.
However, examiner takes an Official Notice that using etch-stop layers is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use the well-know etch-stop layer the first part 644 to be removed and the second part 652 “the membrane layer” as a well-know technique of protecting the membrane layer 652 from damage during the etching/removal of first part 644 of Nakayama in view of Miller.  
RE Claim 13, Nakayama disclose a method, wherein step a) comprises etching of the support substrate [0043].
Nakayama does not specifically disclose dry or wet.
However, examiner takes an Official Notice that using a wet or dry form of etching is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing was made, to use wet or dry etching, as well-known etching methods, in order to achieve known controlled etching performance. 
RE Claim 14, Nakayama disclose a method, wherein the shape of the cavities is essentially rectangle.
Nakayama does not disclose a method, wherein the shape of the cavities is essentially square.
However, the specific shape of the cavity is obvious absent persuasive evidence that the particular claimed shape of the cavity was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE Claim 15, Nakayama disclose a method, wherein the coverage film “101a/102” comprises a semiconducting material, advantageously silicon, referring to FIG. 5 [0041].



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nakayama (EP 3 424 603 A1), (hereinafter, Nakayama) in  view of Miller et al. (US 2008/0121042), (hereinafter, Miller) and in further view of Zaitsu et al. (WO 2010/073534), (hereinafter, Zaitsu).

RE Claim 8, Nakayama in view of Miller does not disclose a method, wherein a metallic electrode common to all central membranes is formed covering said central membranes.
However, in the same filed of endeavor, Zaitsu discloses a MEMS-based ultrasound transducer matrix array with peripheral dummy cells and central cells 311, wherein metallic electrode 315 common to all central membranes is formed covering said central membranes, referring to FIG. 11 [0004, 0010].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use the common electrode of Zaitsu disclosure in order to sum the signal of all cells, as disclosed by Zaitsu.
 
Allowable Subject Matter
Claims 4,10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD





/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898